557 F.2d 635
James M. CONNAUGHTON, Appellant,v.MONSANTO COMPANY, d/b/a Monsanto Commercial ProductsCompany, a Delaware Corporation, Appellee.
No. 76-2034.
United States Court of Appeals,Eighth Circuit.
Submitted June 16, 1977.Decided June 29, 1977.

James P. Finnegan, Jr., St. Louis, Mo., for appellant.
Richmond C. Coburn and Joseph A. Kral, III, Coburn, Croft, Shepherd & Herzog, St. Louis, Mo., for appellee.
Before GIBSON, Chief Judge, HEANEY and ROSS, Circuit Judges.
PER CURIAM.


1
Plaintiff, James M. Connaughton, appeals from a judgment of the District Court in favor of defendant, Monsanto Company.  Plaintiff's suit was brought under the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq.  (Supp. V, 1975).  Following a bench trial, the District Court entered a judgment for Monsanto.  The trial judge assumed, without finding, that Connaughton had established a prima facie case and held that this case had been successfully rebutted by Monsanto's showing that age had played no part in any of its decisions regarding Connaughton.


2
Upon a review of the record and of the briefs and arguments of the parties, we are convinced that the trial court's findings of fact are not clearly erroneous and that it applied correct principles of law to the factual issues presented.  Accordingly, we affirm on the basis of Judge Regan's well-reasoned District Court opinion.